         Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 1 of 44



                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

BEDFORD, FREEMAN & WORTH PUBLISHING
GROUP, LLC d/b/a MACMILLAN LEARNING,
CENGAGE LEARNING, INC., ELSEVIER INC.,
MCGRAW-HILL GLOBAL EDUCATION
HOLDINGS, LLC, and PEARSON EDUCATION,                   Civil Action No. 19-CV-10524-LAK
INC.,

             Plaintiffs,                                FIRST AMENDED COMPLAINT

    v.                                                  DEMAND FOR JURY

                                                        TRIAL
TRUNG KIEN NGUYEN, DUY ANH NGUYEN,
DUONG THI BAY, XUAN CHINH NGUYEN,
TUAN ANH NGUYEN, VINH NGOC NGUYEN,
LE TRANG, VAN QUYNH PHAM, THI LIEN
PHUONG NGUYEN, VAN TUAN DANG, HIEN
VO VAN, QUANG NGUYEN, VU NGUYEN
KHANG, GINGER BOTTORFF, SHERRY FLOYD,
JESSICA GOLDBERG, MAXIM GUBCEAC,
KELLI LANE, TRACEY LUM, RODNEY
MOUZONE, ZAINEE JALLAL, BIN LI, PAN PAN
CAO, MICHAEL MCEVILLEY, ION SOBOL,
ANTHONY TORRESI, HASEEB ANJUM,
WALESKA CAMACHO, ANJUM AKHTER,
SUSAN RAGON, ALIFF SYUKRI HAMDAN, KIM
HAI LONG, KHUYEN NGUYEN, ERIKA
DEMETEROVA, ROSTISLAV ZHURAVSKIY,
STEFAN DEMETER, SHAHBAZ HAIDER,
VALENTINA RODRIGUEZ, and CHANTELLE
MELENDEZ,

             Defendants.



         Plaintiffs Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning,

 Cengage Learning, Inc., Elsevier Inc., McGraw Hill LLC, formerly McGraw-Hill Global



                                             1
           Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 2 of 44



    Education Holdings, LLC,1 and Pearson Education, Inc. (collectively, “Plaintiffs”), by and

    through their undersigned counsel, hereby file their First Amended Complaint against the

    Defendants identified below and on Exhibit A2 hereto. Defendants operate infringing online

    bookstores (“Infringing Sites” or “Sites”) selling electronic, pirated copies of Plaintiffs’

    copyrighted textbooks (“Infringing eBooks”). Plaintiffs previously filed their original

    Complaint in this action against 30 unnamed Doe defendants. Following expedited discovery

    pursuant to the Court’s November 14, 2019 Order, Plaintiffs now file this First Amended

    Complaint to name the Defendants, including their legal names and aliases, and further identify

    the Infringing Sites. Plaintiffs allege as follows on personal knowledge as to matters relating to

    themselves and on information and belief as to all other matters:

                                      NATURE OF THE CASE

           1.      Plaintiffs are among the largest providers of higher-education textbooks and

    tailored learning solutions in the United States. In the academic marketplace, Plaintiffs serve

    secondary, post-secondary, and graduate-level students, teachers, and learning institutions

    providing quality content and assessment material in physical, digital, and multi-media formats.




1
 On January 1, 2020, McGraw Hill LLC became the successor in interest to McGraw-Hill
Global Education Holdings, LLC.
2
  Attached as Exhibit A is a table listing the Defendants’ names, aliases, networks (see
explanation infra), email addresses, and Infringing Sites. “Infringing Sites” includes those
websites named in the original Complaint and additional websites revealed in discovery that
Defendants own and/or operate (“Associated Sites”). Some of the Associated Sites have been
down and inactive since Plaintiffs received the third parties’ discovery responses identifying
them. Although not determinative, if Plaintiffs have not been able to view the website and the
domain name suggests that it sold non-book items, Plaintiffs have not included such website on
Exhibit A. For active websites that Plaintiffs have been able to view, Plaintiffs have included
them as Associated Sites on Exhibit A only if they sell unauthorized copies of Plaintiffs’
copyrighted works.

                                                   2
         Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 3 of 44



        2.        Without any authorization or license to do so, Defendants willfully reproduce

 Plaintiffs’ eBooks, sell, and distribute them to customers throughout the United States (and

 elsewhere), including in New York.

        3.        Defendants rely on Google advertising services to offer consumers searching for

Plaintiffs’ textbooks inexpensive and illegitimate copies of those textbooks. Defendants’ paid

advertisements for their Infringing eBooks are displayed prominently at the top of Google search

results and lure consumers away from legitimate sources of textbooks.

        4.        Hiding behind the anonymity of the internet, Defendants sell the Infringing

eBooks through their Infringing Sites, without revealing, and in many cases actively concealing,

their true identities.

        5.        On November 14, 2019 and December 10, 2019, respectively, the Court issued a

Temporary Restraining Order (“TRO”) and Preliminary Injunction (“PI”) enjoining Defendants

from continued operation of the Infringing Sites, among other infringing conduct. Nevertheless,

many Defendants have ignored the TRO and PI and continued to sell Infringing eBooks in blatant

violation of Plaintiffs’ copyrights and the Court’s orders.

        6.        Despite being served with the original Complaint and other papers in this case

pursuant to the Court’s November 14, 2019 Alternative Service Order, no Defendant has entered

an appearance in this litigation.

        7.        Through discovery, Plaintiffs have identified the Defendants named herein and

further identified piracy networks through which certain of the Defendants operate. These

networks are assigned “Group” numbers below and on the accompanying exhibits. Plaintiffs have

identified these networks through common contact and financial account information produced

by payment processors, banks, web hosts, domain registrars, and Google (“Intermediaries”) with




                                                 3
         Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 4 of 44



respect to Defendants and/or the Infringing Sites, as well as, in some cases, the information

contained on the Infringing Sites themselves.

         8.     Defendants’ infringing activity causes financial and irreparable harm to Plaintiffs

and steals the fruits of Plaintiffs’ and their authors’ creative efforts and monetary investments.

Plaintiffs bring this action for damages and injunctive relief to put an end to Defendants’ willful

copyright infringement.

                                            PARTIES

                                    The Plaintiff Publishers

         9.     Plaintiff Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan

Learning (“Macmillan Learning”) is a New York limited liability company wholly owned by

Macmillan Holdings, LLC, with its principal place of business at One New York Plaza, New York,

New York 10004.

         10.    Plaintiff Cengage Learning Inc., formerly Thomson Learning Inc. (“Cengage”),

is a Delaware corporation, with its principal place of business at 200 Pier Four Boulevard, Boston,

Massachusetts 02210, as well as an office located in Clifton Park, New York.

         11.    Plaintiff Elsevier Inc. (“Elsevier”) is a Delaware corporation, with its principal

place of business at 230 Park Avenue, Suite 800, New York, New York 10169.

         12.    Plaintiff McGraw Hill LLC (“McGraw Hill”), the successor in interest to

McGraw-Hill Global Education Holdings, LLC, is a Delaware limited liability company, with its

principal place of business at 1325 Avenue of the Americas, 12th Floor, New York, New York

10019.




                                                4
          Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 5 of 44



         13.      Plaintiff Pearson Education, Inc. (“Pearson”) is a Delaware corporation, with its

 principal place of business at 221 River Street, Hoboken, New Jersey 07030, as well as offices

 located in New York State.


                                           The Defendants

       The Group 1 Defendants

       14.        The following Infringing Sites are operated and/or have been operated by a group

of Defendants who form an extensive international piracy ring and, collectively, are referred to

herein as “the Group 1 Defendants”: 1) acesmalls.com, 2) aonsky.com, 3) bookfreely.com, 4)

collegesclass.com, 5) ebookair.com, 6) ebookbros.com, 7) ebookduck.com, 8) ebookmore.com, 9)

ebookour.com, 10) ebooksec.com, 11) etextooko.com, 12) etextworld.com, 13) gloomall.com, 14)

greatbuysmarket.net, 15) librastyles.com, 16) lightstudent.com, 17) novebay.com, 18)

timplaza.com, and 19) w3ebook.com (collectively, “the Group 1 Defendant Sites”). In addition to

these Sites, the Group 1 Defendants operate and/or have operated the numerous Associated Sites

listed in connection with the Group 1 Defendants on Exhibit A. The Group 1 Defendants,

collectively, are formerly known in this case as Does 1, 3, 5, 7, 10, 11, 12, 14, 15, 16, 19, 20, 21,

22, 24, 25, 27, 29, and 30.

       15.        The Group 1 Defendants, in varying combinations, have acted in conjunction

with each other to operate their infringing business and the Group 1 Defendant Sites. The Group 1

Defendants include the thirteen individuals identified below who reside in Vietnam, as well as

additional individuals who reside in the United States and Canada.

       16.        Trung Kien Nguyen a/k/a Trung Nguyen Kei, Nguyen Trung Kien, Nguyen

Trung Nguyen (“Defendant Trung Kien Nguyen”) is a Group 1 Defendant and an individual who

resides in Vietnam.



                                                  5
         Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 6 of 44



       17.       Duy Anh Nguyen a/k/a Nguyen Duy Anh (“Defendant Duy Anh Nguyen”) is a

Group 1 Defendant and an individual who resides in Vietnam.

       18.       Duong Thi Bay a/k/a Bay Duong Thi (“Defendant Bay”) is a Group 1 Defendant

and an individual who resides in Vietnam.

       19.       Xuan Chinh Nguyen a/k/a Nguyen Xuan Chinh, Chinh Nguyen, and Chinh Xuan

Nguyen (“Defendant Xuan Chinh Nguyen”) is a Group 1 Defendant and an individual who resides

in Vietnam.

       20.       Tuan Anh Nguyen a/k/a Nguyen Tuan Anh (“Defendant Tuan Anh Nguyen”) is

a Group 1 Defendant and an individual who resides in Vietnam.

       21.       Vinh Ngoc Nguyen a/k/a Nguyen Ngoc Vinh (“Defendant Vinh Ngoc Nguyen”)

is a Group 1 Defendant and an individual who resides in Vietnam.

       22.       Lê Trang a/k/a Le Yen Trang (“Defendant Trang”) is a Group 1 Defendant and

an individual who resides in Vietnam.

       23.       Van Quynh Pham (“Defendant Pham”) is a Group 1 Defendant and an individual

who resides in Vietnam.

       24.       Thi Lien Phuong Nguyen a/k/a Kevin Corbett, Kevin Corbrett, Maria Miller,

Kristen Harper, GSA Zoklipmen, Bill Spear, Lorgan Steven, Vu Steven, Nori Mora, Charles Binau,

and Nguyen Thi Lien Phuong (“Defendant Thi Nguyen”) is a Group 1 Defendant and an individual

who resides in Vietnam.

       25.       Van Tuan Dang a/k/a Tuan Van Dang and Dang Van Tuan (“Defendant Dang”)

is a Group 1 Defendant and an individual who resides in Vietnam.

       26.       Hien Vo Van a/k/a Vo Van Hien (“Defendant Van”) is a Group 1 Defendant and

an individual who resides in Vietnam.




                                               6
           Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 7 of 44



       27.       Quang Nguyen (“Defendant Quang Nguyen”) is a Group 1 Defendant and an

individual who resides in Vietnam.

       28.       Vu Nguyen Khang a/k/a Nguyen Vu Quang and Khang Vu (“Defendant Khang”)

is a Group 1 Defendant and individual who resides in Vietnam.

       29.      Ginger Bottorff (“Defendant Bottorff”) is a Group 1 Defendant and an individual

who resides in Tempe, Arizona.

       30.      Sherry Floyd a/k/a Sherry Eiginger (“Defendant Floyd”) is a Group 1 Defendant

and an individual who resides in Gilbert, South Carolina.

       31.      Jessica Goldberg a/k/a Chloe Chandler, Anthony Goldman, Daniel Riley, Jennifer

Collee, Chloe Sanchez, Susan James, Jane Watson, Susan Watson, Susan Reynolds, Mohsin Ali

Mir, Naazneen Mohsin, Anjum Nuruddin, and Chin Nguyen (“Defendant Goldberg”) is a Group 1

Defendant and an individual who resides in Canada.

       32.      Maxim Gubceac (“Defendant Gubceac”) is a Group 1 Defendant and an individual

who resides in Canada.

       33.      Kelli Lane a/k/a Cupcakes Merritt, Nam Do, Do Hong Nam, Direct Concept Ltd.,

Diana Rau, Chuantee Ong, Michael Rau, Nanci Nette, and Seth W Wilkof, and d/b/a PLS

Parasol (“Defendant Lane”) is a Group 1 Defendant and an individual who resides in Merritt Island,

Florida.

       34.      Tracey Lum a/k/a Truong Duy Khuong, Tamiondrea, Cornel Berdilo, Thi Thanh

Thuy Tran, Van Tai Do, Margarita Popa, Andrew Cossar, Le Si Thong, Bui Minh Trang, Iulian

Popa, Shopbooknow, Faris Khoury, Tuan Pham Van, Vu Thi Tinh, Katheryn Roach, Carol

Phillip, Ginger Masters,   Janet Kang,    Zakaria Channiff,     Zakaria Channif,   Iulian   Popa,




                                                 7
          Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 8 of 44



and Shopbooknow (“Defendant Lum”) is a Group 1 Defendant and an individual who resides in

New York, New York.

       35.          Rodney Mouzone (“Defendant Mouzone”) is a Group 1 Defendant and an

individual who resides in Middletown, Connecticut.

       36.          Zainee Jallal a/k/a Nadhir Yushua, Laith Haddad, Ahmad Salihin, and ZJ

Collection (“Defendant Jallal”), is a Group 1 Defendant who has provided to Intermediaries

multiple addresses in the United States and abroad. Accordingly, Defendant Jallal’s actual place of

residence is not known to Plaintiffs at this time.

       37.          The aliases identified above with respect to particular Group 1 Defendants are

merely a subset of the over 780 aliases used by the Group 1 Defendants as a whole to conduct their

infringing business, as set forth on Exhibit A.

       The Group 2 Defendants

       38.          Bin Li a/k/a Bin Lin, Shen Hongjie, David Jones, Bentley Jones, Wei Yang,

Changzhou Yu, David M. Savine, and Allen Wong (“Defendant Li”) is an individual who, along

with Pan Pan Cao (collectively, formerly known as Doe 2 and referred to herein as “the Group 2

Defendants”), operates and/or has operated the Infringing Site acetxt.com, as well as those

Associated Sites listed in connection with the Group 2 Defendants on Exhibit A. Defendant Li has

provided to Intermediaries multiple addresses in the United States and abroad. Accordingly,

Defendant Li’s actual place of residence is not known to Plaintiffs at this time.

       39.          Pan Pan Cao a/k/a 盼盼曹 (“Defendant Cao”) is an individual who, along with

Defendant Li, operates and/or has operated the Infringing Site acetxt.com, as well as those

Associates Sites listed in connection with the Group 2 Defendants on Exhibit A. Defendant Cao

resides in China.



                                                     8
          Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 9 of 44



       Defendant Michael McEvilley

       40.       Michael McEvilley a/k/a Michael MkEvilley, Mike McEvilley, Muhammad Nizar

Saiddin, and Adam Haris Hamzah (“Defendant McEvilley”), formerly known as Doe 4, is an

individual who operates and/or has operated the Infringing Site bestbookz.myshopify.com, as well

as those Associated Sites listed in connection with Defendant McEvilley on Exhibit A. Defendant

McEvilley resides in Los Angeles, California.

       Defendant Ion Sobol

       41.        Ion Sobol a/k/a Booksed (“Defendant Sobol”), formerly known as Doe 6, is an

individual who operates and/or has operated the Infringing Site bookslite.com, as well as the

Associated Sites listed in connection with Defendant Sobol on Exhibit A. Based on information

included on this Infringing Site, Defendant Sobol is located in the Netherlands.

       Defendant Anthony Torresi

       42.        Anthony Torresi a/k/a Farud and Tony Torresi (“Defendant Torresi”), formerly

known as Doe 8, is an individual who operates and/or has operated the Infringing Site

digittextbook.com, as well as those Associated Sites listed in connection with Defendant Torresi

on Exhibit A. Defendant Torresi resides in Miami, Florida.

       The Group 3 Defendants

       43.        Haseeb Anjum a/k/a Adam Bristow, Sundus Farrukh, and Priscilla Santoya

(“Defendant Anjum”) is an individual who, along with Defendants Waleska Camacho, Anjum

Akhter, and Susan Ragon (collectively, formerly known as Doe 9 and referred to herein as “the

Group 3 Defendants”), operates and/or has operated the Infringing Site duranbook.com, as well as

those Associated Sites listed in connection with the Group 3 Defendants on Exhibit A. Defendant

Anjum resides in Pakistan.




                                                 9
         Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 10 of 44



       44.        Waleska Camacho (“Defendant Camacho”) is an individual who, along with the

other Group 3 Defendants, operates and/or has operated the Infringing Site duranbook.com, as well

as those Associated Sites listed in connection with the Group 3 Defendants on Exhibit

A. Defendant Camacho resides in Manchester, New Hampshire.

       45.        Anjum Akhter (“Defendant Akhter”) is an individual who, along with the other

Group 3 Defendants, operates and/or has operated the Infringing Site duranbook.com, as well as

those Associated Sites listed in connection with the Group 3 Defendants on Exhibit A. Defendant

Akhter resides in Pakistan.

       46.        Susan Ragon (“Defendant Ragon”) is an individual who, along with the other

Group 3 Defendants, operates and/or has operating the Infringing Site duranbook.com, as well as

those Associated Sites listed in connection with the Group 3 Defendants on Exhibit A. Defendant

Ragon resides in Hempstead, New York.

       Defendant Aliff Syukri Hamdan

       47.        Aliff Syukri Hamdan a/k/a Amcouture, Brian Williams, Nazrin Orlando, Kristen

Middleton, K.L. Middleton, Shannon Webster, and Imran Alias (“Defendant Hamdan”), formerly

known as Doe 13, is an individual who operates and/or has operated the Infringing Site

ebookhunters.com. Defendant Hamdan has provided addresses in Canada and Malaysia to third

parties whose services he is using to conduct his infringing business. Accordingly, Defendant

Hamdan’s actual place of residence is not known to Plaintiffs at this time.

         The Group 4 Defendants

       48.        Kim Hai Long a/k/a Hai Long Kim and Long Kim (“Defendant Long”) is an

individual who, along with Khuyen Nguyen (collectively, formerly known as Does 17 and 18 and

referred to herein as “the Group 4 Defendants”), operates and/or has operated the Infringing Sites




                                                  10
         Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 11 of 44



elibcenter.com and elibclass.com, as well as those Associated Sites listed in connection with the

Group 4 Defendants on Exhibit A. Defendant Long resides in Vietnam.

       49.        Khuyen Nguyen a/k/a Le Thi My Loan and My Loan Le Thi (“Defendant Khuyen

Nguyen”) is an individual who, along with Defendant Long, operates and/or has operated the

Infringing Sites elibcenter.com and elibclass.com, as well as those Associated Sites listed in

connection with the Group 4 Defendants on Exhibit A. Based on an address provided to a payment

processor, Defendant Khuyen Nguyen resides in Los Angeles, California.

       The Group 5 Defendants

       50.        Erika Demeterova a/k/a Erica Demeterova and Sabrina Truesdale (“Defendant

Demeterova”) is an individual who, along with Defendants Rostislav Zhuravskiy, Stefan Demeter,

and Shahbaz Haider (collectively, formerly known as Does 23 and 26 and referred to herein as “the

Group 5 Defendants”), operates and/or has operated the Infringing Sites instant-reading.com and

megatext4u.com, as well as those Associated Sites listed in connection with the Group 5

Defendants on Exhibit A. Defendant Demeterova resides in the United Kingdom.

       51.        Rostislav Zhuravskiy (“Defendant Zhuravskiy”) is an individual who, along with

the other Group 5 Defendants, operates and/or has operated the Infringing Sites instant-reading.com

and megatext4u.com, as well as those Associated Sites listed in connection with the Group 5

Defendants on Exhibit A. Defendant Zhuravskiy resides in Brooklyn, New York.

       52.        Stefan Demeter (“Defendant Demeter”) is an individual who, along with the

other Group 5 Defendants, operates and/or has operated the Infringing Sites instant-reading.com

and megatext4u.com, as well as those Associated Sites listed in connection with the Group 5

Defendants on Exhibit A. Defendant Demeter resides in the United Kingdom.




                                                 11
         Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 12 of 44



       53.       Shahbaz Haider (“Defendant Haider”) is an individual who, along with the other

Group 5 Defendants, operates and/or has operated the Infringing Sites instant-reading.com and

megatext4u.com, as well as those Associated Sites listed in connection with the Group 5

Defendants on Exhibit A. Defendant Haider resides in the United Kingdom.

       The Group 6 Defendants

       54.      Valentina Rodriguez a/k/a Juan Macia (“Defendant Rodriguez”) is an individual

who, along with Chantelle Melendez (“Defendant Melendez”) (collectively, formerly known as

Doe 28 and referred to herein as “the Group 6 Defendants”) operates and/or has operated the

Infringing Site pantherebook.com, as well as those Associated Sites listed in connection with the

Group 6 Defendants on Exhibit A. Defendant Rodriguez resides in Miami, Florida.

       55.       Defendant Chantelle Melendez is an individual who, along with Defendant

Rodriguez, operates and/or has operated the Infringing Site pantherebook.com, as well as those

Associated Sites listed in connection with the Group 6 Defendants on Exhibit A. Defendant

Melendez resides in Miami, Florida.

                                  JURISDICTION AND VENUE

         56.     This is an action arising under the Copyright Act, 17 U.S.C. § 101, et seq. As

 such, the Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a).

         57.     The Court has personal jurisdiction over Defendants pursuant to N.Y. C.P.L.R.

 § 302 because Defendants transact business in New York and committed tortious acts within

 and/or causing injury to Plaintiffs in New York, and Plaintiffs’ claims arise from those activities.

 In particular, Defendants (a) transact business in New York by offering to sell and selling

 Infringing eBooks to consumers in New York via the internet, (b) have committed acts of

 copyright infringement in New York and in this District, and/or (c) have committed acts of



                                                  12
       Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 13 of 44



copyright infringement outside New York causing injury to Plaintiffs in New York; Defendants

expected or should reasonably have expected such acts to have consequences in New York; and

Defendants derive substantial revenue from interstate or international commerce. In addition,

Defendants sell Infringing eBooks through highly interactive websites, which are continuously

accessible to, target, sell, and deliver goods to consumers in New York. In the alternative, the Court

has personal jurisdiction over some of the Defendants under Federal Rule of Civil Procedure 4(k).

       58.      The Court also has general personal jurisdiction over Defendants Lum, Ragon,

and Zhuravskiy under N.Y. C.P.L.R. § 301 because they are domiciled in New York.

       59.      Venue is proper, inter alia, pursuant to 28 U.S.C. §§ 1391(b) and 1400(a) because

Defendants conduct, transact, and/or solicit business in this District.

                                   FACTUAL ALLEGATIONS

         A.     Plaintiffs’ Textbook Businesses

       60.      Plaintiffs are among the largest providers of textbooks and tailored learning

solutions in the United States. In the academic marketplace, Plaintiffs serve secondary, post-

secondary, and graduate-level students, teachers, and learning institutions, providing quality

content and assessment material in physical, digital, and multi-media formats. Plaintiffs’

publications include physical and digital textbooks, as well as online textbooks. These textbooks

are widely available in the United States marketplace to consumers for a fee. Plaintiffs’ products

are sold throughout the United States, through direct sales channels and via legitimate distributors

and stores.

       61.      Plaintiffs publish their works under many imprints, or brands, that are well

known and highly respected. For example, Macmillan Learning’s imprints include Bedford/St.

Martin’s,




                                                  13
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 14 of 44



W.H. Freeman & Company, and Worth Publishers; Cengage’s imprints include Brooks Cole,

Delmar, Heinle, and South-Western Educational Publishing; Elsevier’s imprints include Academic

Press, Butterworth Heinemann, Mosby, and Saunders; McGraw Hill’s imprints include Irwin,

Lange, and McGraw-Hill Higher Education; and Pearson’s imprints include Addison Wesley,

Allyn & Bacon, and Benjamin Cummings. These are just some of Plaintiffs’ many valuable and

recognizable imprints. Exhibit B includes a complete list of Plaintiffs’ imprints for purposes of

their claims against Defendants (the “Imprints”).

       62.       Plaintiffs invest significant time and money into publishing their textbooks. For

example, Plaintiffs devote a tremendous amount of resources annually in the creation, support,

advertisement, and promotion of their products in the United States. Plaintiffs (and/or their

predecessors) have also invested decades of effort in building a reputation of quality in the

publishing industry, which consumers associate with Plaintiffs and their textbooks.

       63.       Plaintiffs suffer serious significant injury when their copyrights are infringed.

Both publishers and authors alike are deprived of income when their textbooks are unlawfully

copied and sold, or when their copyrights are otherwise infringed, which can have serious financial

and creative repercussions for them and their work. A substantial decline in revenue from sales or

rentals of Plaintiffs’ copyrighted works could cause Plaintiffs to cease publishing one or more

deserving textbooks. This would adversely impact the creation of new textbooks, scholarly

endeavor, as well as the availability and quality of educational content in the humanities, sciences,

and social sciences.

       64.       Plaintiffs are the copyright owners of, and/or the owners of exclusive rights under

copyright in, among many others, the works, or derivative works, described on Exhibit C (the

“Authentic Works”). Plaintiffs have obtained copyright registrations, duly issued by the United



                                                  14
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 15 of 44



States Copyright Office, covering their respective Authentic Works. Exhibit C lists, by Defendant

and Infringing Site, Authentic Works that Plaintiffs purchased directly from Defendants’

Infringing Sites and that Defendants, therefore, unlawfully reproduced and distributed. Exhibit C

is a representative and non-exhaustive list of the Authentic Works that Defendants have infringed.

Given the blatantly illegal nature of Defendants’ conduct and Infringing Sites, and the fact that

Defendants have advertised, offered for sale, and sold unauthorized electronic copies of many of

Plaintiffs’ textbooks beyond those Plaintiffs purchased in order to bring this case, Defendants have

infringed copyrighted works owned or exclusively controlled by Plaintiffs beyond those listed on

Exhibit A.

         B.      Defendants’ Piracy and the Infringing Sites

        65.      Textbook piracy is rampant, particularly as a result of the ease by which pirates

around the world can sell their infringing textbooks to U.S. consumers using well-known and

popular service providers and payment processors. Despite Plaintiffs’ and other publishers’ use

of Digital Rights Management or other digital security (“DRM”) to protect authorized electronic

versions of their copyrighted content, pirates are adept at circumventing those protections.

Accordingly, pirated textbooks are easily copied and distributed in PDF or other electronic format

throughout the lucrative U.S. market.

        66.      Defendants own, control, and/or operate the Infringing Sites, which Defendants

have used and/or continue to use in furtherance of the unlawful conduct alleged herein. Through

the Infringing Sites, Defendants engage in and profit from the sale of unauthorized digital copies

of books, including Plaintiffs’ textbooks.

        67.      The objective of Defendants’ Infringing Sites is to make money from

infringement. Defendants are not authorized to reproduce or distribute digital copies of Plaintiffs’



                                                 15
       Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 16 of 44



textbooks. Nonetheless, Defendants have reproduced and, through their highly interactive

websites, distributed unauthorized copies of Plaintiffs’ Authentic Works, and other works, to the

public in violation of Plaintiffs’ copyrights.

        68.      Purchasers or prospective purchasers can search for listings of the unauthorized

digital copies of Plaintiffs’ textbooks available on the Sites. Purchasers can interact with the Sites,

communicate with Defendants, and complete their transaction. Purchasers can search by

keyword, such as by title, subject, and/or International Standard Book Number (ISBN) via the

search function available on many of the Sites. For the remaining Sites, purchasers can use Google

to search the Site for a particular title they seek to buy. At the touch of a few keystrokes, armed

with a credit card or other means of online payment, a purchaser can download unauthorized copies

of Plaintiffs’ and other publishers’ copyrighted publications.

        69.      Defendants reproduce Plaintiffs’ textbooks without authorization and then store

the Infringing eBooks, which are full (or in some cases nearly full, as they are missing some

content), unauthorized digital copies, on computers or servers Defendants own or control. In

many cases, this is accomplished through the use of third-party cloud storage providers, such as

Dropbox, Google Drive, and Sync.com. All of Defendants’ Sites advertise that they deliver digital

copies of the Infringing eBooks instantly and most, if not all, advertise that the files delivered are

compatible with any e-reader, tablet, or similar device. Thus, shortly, if not immediately, after

Defendants receive payment, Defendants send an email or other confirmation from which the

purchaser can download the Infringing eBook.

        70.      Defendants’ Sites have individual “product pages” for the Infringing eBooks that

they sell. On these pages, a visitor can click on a button to purchase an Infringing eBook. These

pages usually, if not always, contain an image of the legitimate book’s cover and advertise key

features of the infringing material, such as the ability to search, copy, or print text. Making matters

                                                  16
       Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 17 of 44



worse, Defendants often use marketing copy from Plaintiffs’ own websites to promote the sale of

their Infringing eBooks. By way of example, the image below is a screenshot of a product page

on the Infringing Site located at www.elibcenter.com, which offered an infringing digital copy

of Plaintiff Pearson’s copyrighted work, Foundations of Addictions Counseling, 4th edition.




                                               17
Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 18 of 44




                               18
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 19 of 44



         71.     For purposes of comparison, below is a screenshot from the product page for

 Foundations of Addictions Counseling on Pearson’s own website:




         72.     Defendants hide behind the anonymity of the internet and the Infringing Sites.

None of the Sites themselves reveal the names of those who are operating the Sites. Consumers and

prospective consumers are given generic email addresses as contacts. Some of the Infringing Sites

identify physical addresses that are either fictitious or do not appear to identify the operator’s actual

physical location. By way of example, two Sites located at www.etextbooko.com and

www.ebookour.com falsely identified the physical address of a large, national book distributor in

                                                   19
          Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 20 of 44



Tennessee as their physical location. Etextbooko.com then falsely identified an additional address

in Fresno, California using the wrong zip code.

          73.   While online pirates such as Defendants are notorious for, and adept at, hiding their

identities and locations, including switching their service providers to avoid being shut down,

Defendants have utilized the services of a number of companies in the United States in connection

with their infringing activities. In particular, many Defendants have obtained hosting and domain

name registration services from various U.S.-based Intermediaries. Many Defendants have also

used U.S.-based payment processors, such as PayPal and Stripe, to process payments for the

Infringing eBooks. Defendants then transfer their ill-gotten proceeds to banks in the U.S. and

abroad.

          74.   Plaintiffs have made purchases of infringing copies of Plaintiffs’ Authentic Works

from the Infringing Sites. Such purchases confirm that, as Defendants advertise, they provide

consumers with digital copies (albeit unauthorized copies) of Plaintiffs’ Authentic Works. Many,

if not all, of the files Defendants distribute on the Infringing Sites contain the copyright page

contained in the Authentic Works, and some include a copyright notice on each and every page of

the PDF file. For example, Plaintiffs received an unauthorized copy of Cengage’s copyrighted

textbook Principles of Macroeconomics, 8th edition from the Infringing Site located at

www.duranbook.com. The PDF file contains the copyright page, as well as a copyright notice on

each page of the file. Further, immediately following the copyright notice on each page, there is a

proprietary code, which indicates that the Infringing eBook was created from a hacked file that

was intended and authorized solely for distribution through Amazon’s Kindle service.

           C.   Defendants’ Use of Google Advertising and Merchant Services to Drive Traffic
                to Their Infringing Sites

          75.   Defendants utilize Google advertising and merchant services to drive traffic to the

Infringing Sites and increase their illicit profits. The Infringing Sites’ illegal activity violates
                                                  20
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 21 of 44



Google’s policy against the use of its services to facilitate the unauthorized distribution of

copyrighted content. Nevertheless, the Infringing Sites use Google advertising to unfairly compete

with Plaintiffs and legitimate distributors, displacing sales of genuine textbooks.

       76.      Certain Google advertisements are purchased through an auction process called the

“ad auction,” in which website operators bid on advertisements. The bid amount, in combination

with other factors, determines the order in which these advertisements appear (or the prominence

of the advertisements) on a Google results page for any given search. Accordingly, Plaintiffs, as

well as legitimate distributors, that purchase such Google advertisements for textbooks compete

with advertisements for Defendants’ Infringing Sites and the Infringing eBooks. Plaintiffs and/or

their legitimate distributors pay more than they would without this competition or are relegated to

lower prominence and lose potential buyers enticed to click through to Defendants’ Infringing Sites.

       77.      Defendants’ paid advertisements for the Infringing Sites, which include an image

of the infringing book that is being offered, are very often given prominence on Google.com. For

example, by typing “The Art of Public Speaking ebook” in the search field at Google.com, several

ads appear at the top before the search results. The image below is a screenshot of such a search.

The five thumbnail images at the top of the page are advertisements on Google’s “Shopping”

platform. From the left, the first image is an advertisement for the Infringing Site located at

www.digittextbook.com; the second is an advertisement for the Infringing Site located at

www.bestbookz.myshopify.com; the third is an advertisement for the Infringing Site located at

www.etextworld.com; the fourth is an advertisement for a legitimate distributor, VitalSource; and

the fifth is an advertisement for an eBay seller, benrki-0, in Morocco. All but VitalSource are

advertisements for unauthorized copies of McGraw Hill’s copyrighted work, The Art of Public

Speaking, for sale at a fraction of the legitimate work’s cost. The Digittextbook and Bestbookz Sites




                                                  21
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 22 of 44



are shown as offering the 12th edition of The Art of Public Speaking for less than $10, which

Bestbookz advertised as a 90% discount.




      78.     Moreover, the Infringing Sites’ sponsored links to pirated copies of Plaintiffs’

textbooks appear in prominent positions above or in close proximity to legitimate sources of

authentic product. For example, in the screenshot above, the search result for McGraw Hill’s own

website is on the same page, albeit close to the bottom (if a consumer makes it that far). But, to

unsuspecting individual consumers, the listings all appear to be for legitimate copies of McGraw
                                               22
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 23 of 44



Hill’s textbook because they are listed with an image of the textbook’s cover. The consumer then

is left to select the book he or she wants to purchase, which all too often is based solely or largely

on the price offered.

       79.     Similar results occurred when searching on Google for Cengage’s work, Principles

of Macroeconomics, 8th edition. In the screenshot below, Defendants’ advertisements on Google,

prominently displayed above search results, direct consumers looking for Cengage’s textbook to

the    Infringing       Sites   located    at     www.digittextbook.com,        www.elibclass.com,

www.pantherebook.com, and www.lightstudent.com:




                                                 23
       Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 24 of 44



       80.    Likewise, clicking on the Google Shopping results tab yielded multiple websites

where the consumer can purchase Principles of Macroeconomics, including, as shown below, the

Infringing Sites located at www.digittextbook.com, www.pantherebook.com,

www.lightstudent.com, www.gloomall.com,www.timplaza.com, www.duranbooks.com,

www.acesmalls.com, and www.elibclass.com:




                                             24
Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 25 of 44




                               25
Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 26 of 44




                               26
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 27 of 44




        81.      In the example above, the Infringing Sites were offering to sell the current (8th)

edition of Principles of Macroeconomics for between $14.99 and $29.99. This is a fraction of the

retail price for a legitimate copy of the textbook.

         D.      Defendants Willfully Engage in Piracy in this District and Beyond.

       82.       Defendants’ Sites receive thousands of unique visitors per month from

consumers and prospective consumers located throughout the United States, including in this

District, as well as abroad. Several of the Infringing Sites advertise in pop-up windows that appear

on the Sites that they have sold their Infringing eBooks to consumers in New York (and elsewhere

in the United States). Indeed, a very substantial portion of the visitors to Defendants’ Sites are

located in the United States. One report for www.acetxt.com indicated that there were over 340,000

visits to this Site in the six months prior to October 2019 and 68% of such web traffic came from

visitors within the United States.

       83.       Defendants are well aware of the enormous scope of their infringing activity.

Defendants knowingly and intentionally designed, built, and operate businesses devoted to selling

pirated copies of Plaintiffs’ and other publishers’ copyrighted works. Defendants have done so,

and continue to do so, with the full awareness that they have not been granted any license to copy,

distribute, or sell digital copies of Plaintiffs’ textbooks. Defendants have harmed Plaintiffs in this

District and are aware that they have caused Plaintiffs to suffer harm in this District.

       84.       Some Defendants have gone so far as to create innocuous online “storefronts” to

hide the illegal products they sell from the casual visitor. For example, the home page of the

Infringing Site located at www.timplaza.com misleadingly implied that the Site sold ballet shoes

and other random goods. In addition, the Site’s catalog of Infringing eBooks was not apparent.

However, by searching on Google, for example for “timplaza” and Elsevier’s White and



                                                  27
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 28 of 44



Pharoah’s Oral Radiology: Principles and Interpretation, 8th edition, a user could locate in the

search results a direct link to the Site’s product page, which offered the textbook for sale in PDF

format for $16.99. Similarly, the home page of the Infringing Site located at www.elibclass.com

advertised goods such as a ceiling light, a sofa, and book covers. However, by searching on Google

for “elibclass” and Macmillan Learning’s textbook, Introduction to the Practice of Statistics, a

user could find at the top of the search results page a Google advertisement for elibclass.com, which

provided a link to the Site’s product page offering the 9th edition of the textbook in PDF format

for $29.99.

       85.       In another egregious example of Defendants’ willful infringement, the cover

image on bookslite.com for an unauthorized copy of Cengage’s Mathematical Statistics with

Applications, 7th edition, clearly stated that the Infringing eBook being sold had been “De-

DRMed,” meaning that the DRM protection that Cengage employed to restrict unauthorized

copying or distribution had been removed. Moreover, bookslite.com advertised on each product

page for its Infringing eBooks: “Unlimited Access: There is no restriction on using our e-book,

you can download and store it everywhere, use it anytime on any device.”

         86.     Defendants conduct their business principally or solely by email and over the

internet, making concerted efforts to conceal their true names and physical locations. Defendants

have attempted to conceal their identities and frustrated attempts to stop their unlawful activity,

including by not putting real names or physical addresses on the Infringing Sites. Instead, some

Defendants have provided fake U.S.-based addresses to give consumers the false impression that

they operate from legitimate locations in the United States.

        87.      Many Defendants also use multiple domain names to sell Infringing eBooks.

Some Defendants moved certain of their Infringing Sites to new domain names in the few weeks




                                                  28
       Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 29 of 44



prior to the initial filing of this suit, even while maintaining the same content. For example,

Plaintiffs had identified a Site located at www.izoneteam.com, which moved to

www.jeanteams.com and was identical to www.timplaza.com, but neither izoneteam.com nor

jeanteams.com appeared to be operational at the time Plaintiffs filed the original Complaint.

       88.      Following the Court’s issuance of the TRO and PI in this action, of which

Defendants received actual notice, most Defendants continued to sell Infringing eBooks online

in violation of the Court’s orders, in many cases adding “new arrivals” to their offerings. These

Defendants continued to operate the Infringing Sites that Plaintiffs identified in the original

Complaint; continued to operate other Infringing Sites that previously existed, but about which

Plaintiffs were not aware when they filed the Complaint; and/or changed domain names or created

new Sites in substantially the same form as the Sites identified in the original Complaint because

Intermediaries ceased providing Defendants with their services or Defendants changed

Intermediaries to evade detection by Plaintiffs.

       89.      For instance, Defendants Rodriguez and Melendez have switched domains from

www.pantherebook.com, identified in the original Complaint, to the similarly-named

bookpanthers.com, panthertextbooks.net, and pantherlibrary.net. In each case, the email used to

communicate with customers continues to include “pantherebook.com” in the address. By way

of example, the nearly identical home pages of patherebook.com and panthertextbooks.net,

respectively, are shown in the first and second images below. As shown in the third image below,

Defendants Rodriguez and Melendez, like other Defendants, continue to sell Infringing eBooks,

such as Macmillan Learning’s Lehninger Principles of Biochemistry, 6th edition in this example,

at the far below market prices — here, $17.99.




                                                   29
Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 30 of 44




                               30
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 31 of 44




        90.      Defendants’ reproduction and distribution of Plaintiffs’ valuable copyrighted

works take place without authorization and without compensation to Plaintiffs, their authors, and

others in the legitimate chain of commerce. On the contrary, Defendants’ actions described herein

benefit them alone, for their own commercial purpose and gain. As a result of Defendants’

actions, entire pirated copies of Plaintiffs’ textbooks are reproduced and distributed with no DRM

or digital security in place that might prevent their viral downstream dissemination. Defendants’

flagrant piracy steals the fruits of Plaintiffs’ and their authors’ creative efforts and severely harms

Plaintiffs’ ability to sell their textbooks.

         E.      The Group 1 Defendants

         91.     The Group 1 Defendants are prolific infringers. This piracy ring has sold pirated

 copies of Plaintiffs’ copyrighted works through numerous Infringing Sites — including 19 Sites

 identified in Plaintiffs’ original Complaint, i.e., acesmalls.com, aonsky.com, bookfreely.com,


                                                  31
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 32 of 44



collegesclass.com,     ebookair.com,     ebookbros.com,      ebookduck.com,      ebookmore.com,

ebookour.com,        ebooksec.com,       etextooko.com,       etextworld.com,       gloomall.com,

greatbuysmarket.net, librastyles.com, lightstudent.com, novebay.com, timplaza.com, and

w3ebook.com. Plaintiffs have also identified in discovery over 85 Associated Sites linked to the

Group 1 Defendants, as listed on Exhibit A.

       92.      In operating their infringing business, the Group 1 Defendants each participate in,

exercise control over, and/or benefit from their infringing activities. They use names, aliases,

email addresses, and/or financial accounts interchangeably to conduct and/or profit from their

illegal business.

       93.      The Group 1 Defendants have made concerted efforts to conceal their identities

and contact information. For example, in dealing with Intermediaries and/or otherwise operating

their infringing business, the Group 1 Defendants collectively have provided over 780 aliases,

900 email addresses, and 360 physical addresses across the United States, including in Alabama,

Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Georgia, Illinois, Indiana, Iowa,

Kentucky, Louisiana, Florida, Maryland, Massachusetts, Michigan, Mississippi, Missouri,

Nebraska, Nevada, New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma,

Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Virginia, Washington,

Wisconsin, and Wyoming, and abroad, including in Canada, Germany, the United Kingdom,

Ireland, China, Australia, Malaysia, and Vietnam. Moreover, the Group 1 Defendants have used

false addresses. For example, one address in Colorado does not appear to exist; one address in

Delaware is the address for a kennel club; and one address in Connecticut is the address for an

ice cream shop.




                                                32
          Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 33 of 44



           94.     Plaintiffs believe that as part of their infringing business, the Group 1 Defendants

    also use the identities of certain real and/or fictitious persons in the United States to establish

    financial accounts with payment processors and banks in such persons’ names without their

    permission. The Group 1 Defendants then transfer the ill-gotten proceeds from their infringing

    sales in and out of these accounts. At this time, discovery into this issue concerning the Group 1

    Defendants’ infringing business is ongoing.3

           95.     Despite receiving notice of the TRO and PI, the Group 1 Defendants willfully

    continued to operate Infringing Sites in violation of the Court’s orders. For example,

    timplaza.com remained active, advertising thousands of pirate eBooks for sale, until at least

    February 2020. Then, in March 2020, timplaza.com began forwarding users to villeeva.com,

    which, operating via a foreign web host, also sold Infringing eBooks. Further, the Group 1

    Defendant Sites ebookair.com, ebookduck.com, gloomall.com, and w3ebook.com remained

    active and infringing even after the Court issued the TRO and PI in this case.

           96.     In addition, the Group 1 Defendants have continued their infringing sales through

    at least 13 Infringing Sites that Plaintiffs identified in their Complaint in Cengage Learning, Inc.

    et al. v. Doe 1 d/b/a Allebooksvital.com et al., Case No. 20-cv-00769-JGK (“the 2020 Litigation”),

    another copyright action Plaintiffs brought in this Court to address the infringing sale of

    unauthorized electronic copies of their textbooks.4 Further, the Group 1 Defendants are currently



3
  To this end, Plaintiffs have attempted, through multiple methods, to reach those U.S.-based
Group 1 Defendants named as Defendants herein to inquire about this matter. However, none of
these Defendants has responded to Plaintiffs’ communication efforts.
4
 Plaintiffs brought the 2020 Litigation against Doe Defendants operating 48 infringing websites.
Plaintiffs learned in discovery that certain websites in the 2020 Litigation are operated by the
same individuals who operate the Infringing Sites identified in the original Complaint in this
case. Exhibit A reflects this information.

                                                    33
        Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 34 of 44



 operating Infringing Sites that are active online and continue to sell Infringing eBooks to

 customers, again in blatant violation of Plaintiffs’ copyrights.

            F.     The Group 2 Defendants - Defendants Li and Cao

            97.    The Group 2 Defendants have sold Infringing eBooks through their Infringing Site

 acetxt.com. Plaintiffs have also identified in discovery at least four Associated Sites linked to the

 Group 2 Defendants, as listed on Exhibit A.

            98.    In operating their infringing business, the Group 2 Defendants each participate in,

 exercise control over, and/or benefit from their infringing activities. They use names, aliases,

 email addresses, and/or financial accounts interchangeably to conduct and/or profit from their

 illegal business.

        99.        The Group 2 Defendants have made concerted efforts to conceal their identities

and contact information. For example, in dealing with Intermediaries and/or otherwise operating

their infringing business, the Group 2 Defendants collectively have provided at least eight aliases,

eight email addresses, and seven physical addresses across the United States, including in

California, Michigan, and Texas, and abroad, including in China and Australia. Moreover, the

Group 2 Defendants have used false addresses. For example, the Group 2 Defendants provided to

payment processors an address of a wholly unrelated business and an address that does not appear

to exist.

            100.   Despite receiving notice of the TRO and PI, the Group 2 Defendants willfully

 continued to operate acetxt.com in violation of the Court’s orders. Indeed, acetxt.com remained

 active and infringing until at least late January 2020.




                                                   34
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 35 of 44



       G.      Defendant McEvilley

       101.    Using the Shopify platform, Defendant McEvilley has sold Infringing eBooks

through his Infringing Site bestbookz.myshopify.com. Plaintiffs have also identified in discovery

at least ten Associated Sites linked to Defendant McEvilley, as listed on Exhibit A.

       102.    Defendant McEvilley has made concerted efforts to conceal his identity and

contact information. For example, in dealing with Intermediaries and/or otherwise operating his

infringing business, Defendant McEvilley has provided at least 19 aliases, 25 email addresses, a

physical address in Virginia (when he lives in California), and an alternate spelling of his last

name, i.e., “MkEvilley.”

       103.    Despite receiving notice of the TRO and PI, Defendant McEvilley willfully

continued his infringing business in violation of the Court’s orders. In fact, he continued to sell

Infringing eBooks through at least seven additional Infringing Sites that are identified in the 2020

Litigation.

       104.    Through counsel, Defendant McEvilley originally contacted Plaintiffs about this

case and/or the 2020 Litigation on March 26, 2020. However, since then, Defendant McEvilley

has not produced a single document required pursuant to the Expedited Discovery Order.

       H.      Defendant Sobol

       105.    Defendant Sobol has sold infringing eBooks through his Infringing Site

bookslite.com. Plaintiffs have also identified in discovery at least one Associated Site linked to

Defendant Sobol, as listed on Exhibit A.

       106.    Defendant Sobol has made concerted efforts to conceal his identity and contact

information. For example, in dealing with Intermediaries and/or otherwise operating his



                                                35
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 36 of 44



infringing business, he provided at least two different email addresses and yet another email

address to Plaintiffs in connection with their purchase of an Infringing eBook from his Site. He

used three physical addresses, one in the United States in Georgia, and also abroad, including in

the Netherlands and the United Kingdom.

       I.      Defendant Torresi

       107.    Defendant Torresi has sold Infringing eBooks through his Infringing Site

digittextbook.com, as well as the Associated Sites ebooksprime.com and ebooksnow.org, as listed

on Exhibit A. Defendant Torresi has also sold Infringing eBooks through the Infringing Sites

ebooks4class.com, ebooksforclass.com, and ebooksforcollege.com, as listed on Exhibit A.

       108.    Defendant Torresi knew that he was selling Infringing eBooks. On July 26, 2019,

Plaintiffs sent a notice of copyright infringement to Cloudflare related to a number of websites,

including ebooks4class.com, ebooksforclass.com, and ebooksforcollege.com.              Cloudflare

provided the notice of infringement to Defendant Torresi, who did not contact Plaintiffs in

response. Moreover, Defendant Torresi responded by opening even more Infringing Sites.

       109.    Defendant Torresi has made concerted efforts to conceal his identity and contact

information.   For example, in dealing with Intermediaries and/or otherwise operating his

infringing business, he provided two physical addresses, in New York and Florida, that are not

his true address in Miami, Florida and 12 different email addresses. Worse, Defendant Torresi

actively sought out Plaintiffs to misrepresent his identity, location, and infringing activities.

Beginning in November 2019, Defendant Torresi emailed Plaintiffs’ counsel, represented that his

name is “Farud,” and stated that he is “based in Pakistan and [his] servers and websites were also

based in other countries that US based copyright laws would not apply.” He further wrote: “But

out of respect for the courts and your firm, and also unsuspecting dummy accounts used to create


                                               36
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 37 of 44



various services we have complied with your request and stopped all services related to said

website and confirm we have no other websites or related products for sale anywhere else on the

web.” By referencing “dummy accounts,” Defendant Torresi appears to have admitted that he

uses false contact information to establish accounts with Intermediaries in order to conduct his

infringing business.

       110.    Following the above-described email, Defendant Torresi continued to lie to

Plaintiffs, including by continuing to represent in emails into March 2020 that his name is Farud,

he lives in Pakistan, and he had ceased operating Infringing Sites. For example, by email in

December 2019, he stated that “[a]ll and any associated accounts related to the site have been

closed, deleted, and ceased permanently.” In fact, notwithstanding this representation to

Plaintiffs, and despite his acknowledged awareness of the Court’s injunctions in the TRO and PI,

Defendant Torresi willfully continued to sell Infringing eBooks, including through the Infringing

Site ebooksnow.org, which is identified in the 2020 Litigation.

       111.    Ultimately, in March, 2020, Defendant Torresi retained counsel, and the true facts

began to come to light. While Defendant Torresi has provided some of the information that he is

required to provide pursuant to the Expedited Discovery Order, he has not provided all of it.

Indeed, Defendant Torresi has not acknowledged the existence of the three Infringing Sites that

were subject to the July 26, 2019 infringement notice.

       J.      The Group 3 Defendants - Defendants Anjum, Camacho, Akhter, and Ragon

       112.    The Group 3 Defendants have sold Infringing eBooks through their Infringing

Site, duranbook.com. Plaintiffs have also identified in discovery at least eight Associated Sites

linked to the Group 3 Defendants, as listed on Exhibit A.




                                               37
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 38 of 44



       113.     In operating their infringing business, the Group 3 Defendants each participate in,

exercise control over, and/or benefit from their infringing activities. They use names, aliases,

email addresses, and/or financial accounts interchangeably to conduct and/or profit from their

illegal business.

       114.     The Group 3 Defendants have made concerted efforts to conceal their identities

and contact information. For example, in dealing with Intermediaries and/or otherwise operating

their infringing business, they collectively have provided at least 11 aliases, seven email

addresses, and fifteen physical addresses across the United States, including in California,

Florida, Georgia, Illinois, New Hampshire, New York, and Oklahoma and abroad in Pakistan and

the United Kingdom.

       115.     Despite receiving notice of the TRO and PI, the Group 3 Defendants willfully

continued their infringing business in violation of the Court’s orders. First, duranbook.com

remained active and infringing until late January 2020. Then, the Group 3 Defendants changed

the domain name to duranbooks.com, which is identified in the 2020 Litigation, and continued

selling Infringing eBooks. And currently, as of early May 2020, duranbooks.com now redirects

to duranbooks.net. With each iteration of the Infringing Site, the Group 3 Defendants have

switched     Intermediaries   to   continue    their   infringement   and    attempt    to   evade

detection/enforcement efforts.

        K.      Defendant Hamdan

       116.     Defendant Hamdan has sold Infringing eBooks through his Infringing Site

ebookhunters.com.




                                                38
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 39 of 44



       117.     Defendant Hamdan has made concerted efforts to conceal his identity and contact

information. For example, in dealing with Intermediaries and/or otherwise operating his

infringing business, Defendant Hamdan has provided at least two aliases, two email addresses,

and one physical address in Malaysia.

        L.      The Group 4 Defendants - Defendants Long and Khuyen Nguyen

       118.    The Group 4 Defendants have sold Infringing eBooks through their Infringing

Sites elibcenter.com and elibclass.com. Plaintiffs have also identified in discovery at least two

Associated Sites linked to the Group 4 Defendants, as listed on Exhibit A.

       119.    In operating their infringing business, the Group 4 Defendants each participate in,

exercise control over, and/or benefit from their infringing activities. They use names, aliases,

email addresses, and/or financial accounts interchangeably to conduct and/or profit from their

illegal business.

       120.     The Group 4 Defendants have made concerted efforts to conceal their identities

and contact information. For example, in dealing with Intermediaries and/or otherwise operating

their infringing business, the Group 4 Defendants collectively have provided at least five aliases,

four email addresses, and four physical addresses in the United States, including California,

Pennsylvania, and Texas, and abroad in Vietnam. Moreover, the Group 4 Defendants have used

false addresses. For example, on the Infringing Site elibcenter.com, the Group 4 Defendants

indicated a false address in Frisco, Texas, which does not appear to exist.

       121.     Based on the currency associated with their financial accounts, it appears that the

Group 4 Defendants operate out of Vietnam. Discovery is ongoing regarding whether the Group

4 Defendants are related to the Group 1 Defendants.




                                                39
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 40 of 44



        M.      The Group 5 Defendants - Defendants Demeterova, Zhuravskiy, Demeter,
                and Haider

       122.    The Group 5 Defendants have sold Infringing eBooks through their Infringing

Sites instant-reading.com and megatext4u.com. Plaintiffs have also identified in discovery at least

19 Associated Sites linked to the Group 5 Defendants, as listed on Exhibit A.

       123.    In operating their infringing business, the Group 5 Defendants each participate in,

exercise control over, and/or benefit from their infringing activities. They use names, aliases,

email addresses, and/or financial accounts interchangeably to conduct and/or profit from their

illegal business.

       124.    The Group 5 Defendants have made concerted efforts to conceal their identities

and contact information. For example, in dealing with Intermediaries and/or otherwise operating

their infringing business, they collectively have provided seven aliases, seven email addresses,

and five physical addresses in New York and abroad in the United Kingdom.

       125.     Despite receiving notice of the TRO and PI, the Group 5 Defendants willfully

continued their infringing business in violation of the Court’s orders, including through

duplanaca.com, which is identified in the 2020 Litigation, and at least two additional Associated

Sites, kidicarez.com and digitaletxt.com, which, as of this filing, are currently active and

infringing.

        N.      The Group 6 Defendants - Defendants Rodriguez and Melendez

       126.    The Group 6 Defendants have sold Infringing eBooks through their Infringing

Site, pantherebook.com. Plaintiffs have also identified in discovery at least two Associated Sites

linked to the Group 6 Defendants, as listed on Exhibit A.




                                               40
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 41 of 44



       127.    In operating their infringing business, the Group 6 Defendants each participate in,

exercise control over, and/or benefit from their infringing activities. They use names, aliases,

email addresses, and/or financial accounts interchangeably to conduct and/or profit from their

illegal business.

       128.     The Group 6 Defendants have made concerted efforts to conceal their identities

and contact information. For example, in dealing with Intermediaries and/or otherwise operating

their infringing business, they collectively have provided an alias, six email addresses, and four

physical addresses in Florida and Georgia.

       129.     Despite receiving notice of the TRO and PI, the Group 6 Defendants have willfully

continued their infringing business in violation of the Court’s orders, including through the active

Sites discussed above in paragraph 89.


                                FIRST CLAIM FOR RELIEF

                        Copyright Infringement (17 U.S.C. § 101 et seq.)

        130. Plaintiffs re-allege and incorporate herein by reference the allegations contained

in the foregoing paragraphs as though set forth fully herein.

        131. Plaintiffs’ Authentic Works listed on Exhibit C constitute original works and

copyrightable subject matter pursuant to the Copyright Act and are the subject of United States

Certificates of Copyright Registration duly obtained from the United States Copyright Office.

At all relevant times, Plaintiffs have been and still are the owners or exclusive licensees of all

rights, title, and interest in and to their respective copyrights in such works, which have never

been assigned, licensed, or otherwise transferred to Defendants.

        132. Beginning on an unknown date, Defendants, without the permission of Plaintiffs,

have reproduced the Authentic Works and distributed (and continue to distribute) to the public


                                                41
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 42 of 44



unauthorized copies of the Authentic Works. Such reproduction and distribution constitute

infringement of Plaintiffs’ exclusive rights under copyright pursuant to 17 U.S.C. § 501 in

violation of 17 U.S.C. §§ 106(1) and 106(3).

        133. The infringement of Plaintiffs’ rights in each of their respective copyrighted

works constitutes a separate and distinct act of infringement.

        134. Defendants’ unlawful conduct, as set forth above, was willful. Defendants had

actual and/or constructive knowledge that their conduct was unlawful and in violation of

Plaintiffs’ copyrights. Defendants acted intentionally and in reckless disregard of Plaintiffs’

copyrights.

        135. As a result of Defendants’ unlawful and deliberate conduct as set forth above,

Plaintiffs have been, and will continue to be, damaged.

        136. Defendants’ actions described above have caused and will continue to cause

irreparable damage to Plaintiffs, for which Plaintiffs have no remedy at law. Unless this Court

restrains Defendants from continuing their infringement of Plaintiffs’ copyrights, these injuries

will continue to occur in the future. Plaintiffs are accordingly entitled to injunctive relief

restraining Defendants from further infringement.

                                  PRAYER FOR RELIEF
       By reason of the acts and circumstances alleged above, Plaintiffs seek relief from this

Court as follows:

       1.      Judgment on the claim set forth above, including that Defendants’ infringement

of Plaintiffs’ Authentic Works was intentional and willful.

       2.      Damages and/or restitution according to proof at trial, including exemplary

damages where authorized by statute;




                                               42
      Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 43 of 44



       3.      An accounting and disgorgement of Defendants’ profits, gains, and advantages

realized from their unlawful conduct, including a reconciliation of purchases and sales of the

Infringing eBooks with documents relating to all such purchases and sales;

       4.      An order requiring Defendants to pay Plaintiffs such damages as Plaintiffs have

sustained as a consequence of Defendants’ unlawful acts as alleged above, including actual

damages or statutory damages, at Plaintiffs’ election, pursuant to 17 U.S.C. § 504;

       5.      An order enjoining Defendants and those in active concert with them from further

infringing upon Plaintiffs’ respective copyrights pursuant to 17 U.S.C. § 502;

       6.      An order requiring Defendants to deliver up for destruction all infringing copies

and other material bearing imitations, including confusingly similar variations, of Plaintiffs’

Authentic Works pursuant to 17 U.S.C. § 503;

       7.      An order seizing the domain names associated with Defendants’ Infringing Sites

and turning them over to Plaintiffs;

       8.      Prejudgment and post-judgment interest at the applicable rate;

       9.      Plaintiffs’ attorney’s fees, expenses, and costs of suit; and

       10.     Such other and further relief the Court deems proper.


                                   JURY TRIAL DEMAND

       Plaintiffs hereby request a trial by jury.




                                                43
       Case 1:19-cv-10524-LAK Document 20-1 Filed 05/21/20 Page 44 of 44




Dated: May 21, 2020

                                               Respectfully submitted,

                                               By: /s/ Matthew I. Fleischman

                                               Matthew J. Oppenheim
                                               Michele H. Murphy (pro hac vice)
                                               Matthew I. Fleischman
                                               Vivian E. Kim

                                               OPPENHEIM + ZEBRAK, LLP
                                               4530 Wisconsin Ave, NW
                                               Fifth Floor
                                               Washington, D.C. 10016
                                               (202) 480-2999
                                               matt@oandzlaw.com
                                               michele@oandzlaw.com
                                               fleischman@oandzlaw.com
                                               vivian@oandzlaw.com




                                      44
